DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of (1) a compound of Formula 1: carbamic acid (R)-1-(2-chlorophenyl)-2-tetrazol-2-yl-ethyl ester (Formula 2):

    PNG
    media_image1.png
    157
    161
    media_image1.png
    Greyscale
; (2) a single disorder: Fragile X syndrome; and (3) a single symptom: developmental delay, in the reply filed on May 19, 2022 is acknowledged with appreciation. Claims 1-11 are readable on the elected species.  
2.	Regarding the scope of the examined invention, the Office has reviewed the claims and disclosure to determine the scope of the independent invention encompassing the elected compound (compounds which are so similar thereto as to be within the same inventive concept and reduction to practice). Examination will then proceed on the elected compound AND the entire scope of the invention encompassing the elected species, as defined by the above Groups and common classification. The scope of the independent invention that encompasses the elected species is as follows: 
	a method for the alleviation or treatment of a developmental disorder in a subject, wherein the developmental disorder is fragile X syndrome, comprising administering to a subject in need thereof a therapeutically effective amount of a carbamate compound according to Formula 1, wherein one of A1 and A2 is CH and the other is N, and one of “R1 and R2 is chlorine. 
	The remaining compounds according to Formula 1 that fall outside the scope of the independent invention are currently withdrawn from consideration.Non-elected developmental disorders (i.e., other than fragile X syndrome) are also withdrawn from consideration as directed to non-elected species, i.e., claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
3.	Claims 1-23 are present in the application. Claims 12-23 are presently withdrawn from consideration. Claims 1-11 are under examination in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 13, 2020, August 31, 2020, and January 7, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of alleviating or treating a developmental disorder, wherein the disorder is fragile X syndrome, does not reasonably provide enablement for the prevention of said disorder.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	The breadth of the claim: The rejected claims are drawn to the method of preventing, alleviating or treating a developmental disorder (more specifically fragile X syndrome) in a subject comprising administering to the subject a therapeutically effective amount of a compound of Formula 1 (more specifically, a compound of Formula 2) to a subject in need thereof.
	Nature of the Invention: The nature of the invention is a method of preventing, alleviating or treating a developmental disorder in a subject, more specifically fragile X syndrome, comprising administering to the subject a therapeutically effective amount of a compound of Formula 1 (more specifically a compound of Formula 2).
State of the Art:  While the state of the art is relatively high with regard to the treatment of the symptoms of developmental disorders including fragile X syndrome (see Cleveland Clinic, web printout of https://my.clevelandclinic.org/health/diseases/5476-fragile-x-syndrome, pages 8-9 under “Management and Treatment”)the state of the art with regard to prevention of such disorders is underdeveloped. The state of the art of record, (Cleveland Clinic, page 1) teaches that fragile X syndrome, also known as Martin-Bell syndrome, “is an inherited condition that causes developmental delays, intellectual disabilities, learning and behavioral issues, physical abnormalities, anxiety, attention-deficit/hyperactivity disorder and/or autism spectrum disorder, among other problems.” Secondly, the truth of the statement that developmental disorders such as fragile X syndrome may prevented by the claimed compounds is doubted because Cleveland Clinic teaches that the disease itself is not preventable, i.e., “fragile X syndrome can’t be prevented” (see pages 9-10).
Considering that 1) the disease is sufficiently complicated and poorly understood and 2) there are no known therapeutic agents recognized in the art to effectively prevent fragile X syndrome from forming/ progressing in a subject, the idea that any active agent (including presently claimed compounds of Formula 1) would be capable of preventing the claimed disorder would not have been reasonably expected by the skilled artisan. Thus, methods of preventing any developmental disease, in particular fragile X syndrome (a species of developmental disorder caused by the fragile X mutation on the FMR1 gene) using the claimed compound(s) must be considered nascent, since the state of the art at the time of the invention did not recognize that such objectives could be effectively accomplished with any reasonable expectation of success, let alone with a compound whose therapeutic effect had yet to be determined.
Therefore it is highly speculative that a developmental disorder such as fragile X syndrome is preventable, as claimed. 
Predictability/Unpredictability in the Art:  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  It would be unpredictable for the skilled artisan to use the claimed compounds to prevent all forms of a developmental disorder such as fragile X syndrome because of the reasons stated above.
	Amount of direction provided by the inventor and existence of working examples: Applicants demonstrate the capacity of compounds 1-130 to effectively inhibit ABeta40 plaque formation in-vitro, ABeta 42 plaque formation (Figures 5-6, pages 30-43 of the specification, Tables). There are no working examples demonstrating the capacity of the claimed compounds to prevent the development of Alzheimer’s disease in a subject. An example is administering a subject said compound, exposing the subject to Alzheimer’s disease or therapeutic targets associated with the disorder (amyloid plaques, beta sheets, tau protein phosphorylation, BACE1 expression) in either a xenograft model or  clinical trial and demonstrate that said therapeutic regimen inhibits the formation of the neurological disorder from forming in the exposed patient. 
The Quantitation of Experimentation Required:  In order to practice Applicant’s invention, it would be necessary for one to conduct an exhaustive amount of experiments. 	Applicants have not demonstrated in the specification that any of the recited compounds (specifically a compound of Formula 2) prevents any developmental disease in a subject, let alone demonstrate their efficacy in preventing the development of the claimed developmental disease (fragile X syndrome) in a subject not yet diagnosed with said disorder. In light of such, it is clear that one of ordinary skill in the art would be faced with the impermissible burden of undue experimentation in order to execute the entire scope of the subject matter presently claimed, because the artisan would not accept on its face that preventing fragile X syndrome in a subject could actually be achieved with the claimed compounds given the state of the art at the time of the invention, let alone testing all of the claimed compounds for the capacity to prevent the formation of the claimed developmental disorders in a subject. The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical and chemical arts that experimentation in this particular art is not at all uncommon, but that the level of experimentation required in order to practice this aspect of the invention in the absence of any enabling direction by Applicant would be undue. Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue." 
	Thus the present disclosure is viewed as lacking an enabling disclosure of the entire scope of the presently claimed subject matter, with regard to the prevention of developmental disorders including fragile X syndrome in patients as disclosed above. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al., Epilepsia 2017, in view of During, Matthew, U.S. 9,351,968 B1, as evidenced by the web printout of https://my.clevelandclinic.org/health/diseases/5476-fragile-x-syndrome (hereafter referred to as “Cleveland Clinic”).
	Claim 1 is directed to a method for the alleviation or treatment of developmental disorder, comprising: administerinq to a subject in need thereof a therapeutically effective amount of a carbamate compound of the following Formula 1, or a pharmaceutically acceptable salt, solvate or hydrate thereof: 
[Formula 1]  

    PNG
    media_image2.png
    151
    228
    media_image2.png
    Greyscale
 wherein, R1 and R2 are each independently selected from the group consisting of hydrogen, halogen, C1-C8 alkyl, halo-C1-C8 alkyl, C1-C8 thioalkoxy and C1-C8 alkoxy; and one of A1 and A2 is CH, and the other is N, (more specifically a compound wherein one of R1 and R2 is chlorine). Claim 2 is drawn to claim 1, and limits wherein the developmental disorder is fragile X syndrome, Angelman syndrome or Rett syndrome. 
	Claim 6 is directed to a method for the alleviation or treatment of fragile X syndrome, comprising: administerinq to a subject in need thereof a therapeutically effective amount of a carbamate compound of the following Formula 1, or a pharmaceutically acceptable salt, solvate or hydrate thereof: 
[Formula 1]
  
    PNG
    media_image2.png
    151
    228
    media_image2.png
    Greyscale
 Page 4 of 11wherein, R1 and R2 are each independently selected from the group consisting of hydrogen, halogen, C1-C8 alkyl, halo-C1-C8 alkyl, C1-C8 thioalkoxy and C1-C8 alkoxy; and one of A1 and A2 is CH, and the other is N, (more specifically, a compound wherein one of R1 and R2 is chlorine). Claim 7 is drawn to claim 6 and limits the compound to
[Formula 2]
  
    PNG
    media_image3.png
    139
    170
    media_image3.png
    Greyscale
  . Claim 10 is drawn to claim 6, which is for use in the alleviation or treatment of autism spectrum disorder caused by fragile X syndrome, or autism spectrum disorder showing symptoms similar to fragile X syndrome. 
	It is noted that methods of using the remaining compound species of Formula 1 (i.e., species that are not included in the scope defined above) are presently withdrawn from consideration, please see paragraph 2 above.

	Bialer et al. teach the tetrazole derivative “compound YKP3089” having the same core structure that is instantly recited by Applicant, wherein one of R1 and R2 is chlorine, A1 is CH and A2 is N: 

    PNG
    media_image4.png
    157
    196
    media_image4.png
    Greyscale
. Bialer et al. teach that YKP3089 is a selective blocker for the inactivated state of the sodium channel and preferentially blocks persistent sodium current (INap) (see page 134, right column, under “Mechanism of action”).
	Bialer et al. teaches a tetrazole derivative that is encompassed by Applicant’s instant Formula 1, but does not teach a method for alleviating or treating developmental disorders, specifically fragile X syndrome (FXS).
	Yet, During teaches a method for treating a subject with a developmental disorder, wherein “the subject has an intellectual developmental disability (IDD) such as an Autism Spectrum Disorder (ASD). In embodiments, the subject of the disclosed method has epilepsy and an IDD or ASD disorder. Common IDD and ASD that are comorbid with seizures and epilepsy include, but are not limited to, fragile X syndrome (FXS), Rett syndrome (RTT), Angelman syndrome, …” [emphasis added], (column 4, lines 3-10). During teaches that voltage-gated sodium channels are inhibited to treat said disorders, i.e., protein type 1 subunit alpha (Scn1A)-related disorders (column 2, lines 64-67).
	 Thus one skilled in the art would immediately recognize that the instantly recited compound exhibits the voltage-gaited sodium channel inhibitory activity suggested by During, and would readily consider administering YKP3089, known for regulating voltage-gaited sodium channels, to alleviate or treat the developmental disorder fragile X syndrome in a subject in need thereof, and would have a reasonable expectation of success.
	As such, claims 1, 2, 6, 7 and 10 are prima facie obvious.

	Claim 3 is drawn to claim 1, which is for use in the prevention, alleviation or treatment of symptoms of a developmental disorder. (Applying a broadest reasonable interpretation, claim 3 is construed to mean the method of claim 1, for alleviating or treating symptoms of a developmental disorder (please refer to the scope of enablement rejection, above). Claim 4 is drawn to claim 1, wherein the symptom of developmental disorder is developmental delay, learning disability, sociobehavioral disorder or seizure (more specifically developmental delay). Claim 8 is drawn to claim 6, which is for use in the prevention, alleviation or treatment of symptoms of fragile X syndrome. (Applying a broadest reasonable interpretation, claim 8 is construed to mean the method of claim 6, for alleviating or treating symptoms of fragile X syndrome (please refer to the scope of enablement rejection, above). Claim 9 is drawn to claim 8, wherein the symptom of fragile X syndrome is developmental delay, learning disability, sociobehavioral disorder or seizure (more specifically developmental delay).
	During additionally teaches that “the methods described herein are effective to reduce, delay, or prevent one or more other clinical symptoms of a developmental disorder” (column 6, lines 55-57). As evidenced by Cleveland Clinic, fragile X syndrome is characterized by the symptom of developmental delays (page 1). Thus During embraces the limitation of treating the clinical symptom of developmental delay.
	As such, claims 3, 4, 8 and 9 are prima facie obvious.
	

	Claim 5 is drawn to claim 1, wherein the therapeutically effective amount of the carbamate compound of Formula 1 is 50 to 500 mg based on the free form once-daily administration. Claim 11 is drawn to claim 6, wherein the therapeutically effective amount of the carbamate compound of Formula 1 is 50 to 500 mg based on the free form once-daily administration.  
	Bialer et al. teach that YKP3089 is administered at 200 mg/day in a phase II study (see page 134, right column under “Efficacy data”) and that oral doses ranging from 5 mg to 500 mg were well tolerated in a Phase I study (see page 134, right column under “Tolerability and adverse effect profile”). Additionally, During teaches the amorphous form (column 5, lines 1-5). Nothing unobvious is seen in one skilled in the art selecting the amorphous form for once-daily administration to a subject in need thereof, in the dosage range specifically taught by Bialer et al.	
	As such, claims 5 and 11 are prima facie obvious.
	
Conclusion
10.	Claims 1-23 are present in the application. Claims 13-23 are presently withdrawn from consideration. Claims 1-11 are rejected.  No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611